Citation Nr: 0204817	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-35 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than January 18, 
1995, for a total compensation rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had recognized service from April 1944 to June 
1946.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
November 1997 the Board remanded the issues of entitlement to 
an increased (compensable) rating for malaria and for 
osteoarthritis of the hips, each rated 10 percent disabling 
at that time.  The Board also remanded the issue of 
entitlement to a TDIU. 

In June 1998, the RO granted an increased rating of 20 
percent for osteoarthritis of the right hip and entitlement 
to a TDIU, with the respective ratings effective on January 
18, 1995.  In February 1999, the Board denied entitlement to 
an increased (compensable) rating for malaria, entitlement to 
an increased rating for osteoarthritis of the left hip and 
entitlement to an increased rating for osteoarthritis of the 
right hip.  The Board remanded the issue of entitlement to an 
earlier effective date for a TDIU to afford due process and 
comply with the applicable legal precedent.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Godfrey v. Brown, 7 Vet. 
App. 398, 408-10 (1995).  

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims from a November 1, 1999 Board 
decision on the effective date for a TDIU.  Pursuant to the 
motion of the Secretary (appellee at the Court), the Court in 
June 2001 vacated the November 1999 Board decision and 
remanded the case to the Board for another decision taking 
into consideration matters raised in its order.  

The veteran did not respond to the October 2001 Board letter 
informing him that he could submit additional evidence and 
argument in support of the appeal.  The case was then 
referred to the representative who provided additional 
argument in May 2002.




FINDINGS OF FACT

1.  In correspondence received at the Board on June 21, 1994, 
the veteran claimed he could not perform manual work 
activities on account of his disabilities.

2.  In correspondence received at the Board on July 5, 1994, 
the veteran claimed he could not seek a gainful occupation 
such as manual work on account of his disabilities.  

3.  In correspondence received at the RO on January 18, 1995, 
the veteran claimed entitlement to a TDIU.

4.  A claim for a TDIU that the RO denied in June 1995 was 
appealed following receipt of notice of the adverse 
determination.

5.  The RO in June 1998, granted entitlement to a TDIU and 
assigned an effective date of January 18, 1995, the date the 
veteran's claim was received at the RO.

6.  It is shown that the veteran's service-connected 
disabilities alone were of such severity to preclude all 
gainful employment from June 21, 1994.


CONCLUSION OF LAW

The criteria for an effective date for entitlement to a TDIU 
retroactive to June 21, 1994, have been met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. §§  
3.151, 3.155, 3.160, 3.400(o) (2001), 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for increase received by the RO in March 
1990 was his first correspondence with VA in several years, 
in fact since the early 1980's.  He mentioned pain and 
impaired function linked to the service connected right lower 
extremity disabilities.  At the time, he was in receipt of a 
50 percent combined rating.  

PNL, M.D., in October 1990, reported regarding the veteran's 
right knee deformity, scar residuals and limitation of 
flexion and extension of the leg.  He recommended that the 
veteran obtain orthopedic and neurological examinations and 
treatment.  

The veteran in December 1990 wrote regarding the recent 
medical report and the right lower extremity symptoms he 
experienced.  He continued to argue regarding the right lower 
extremity in other correspondence in 1991.  In late 1992 
after a Board remand he continued to report the right lower 
extremity pain complaints and limitation of motion.  

The veteran reported right distal thigh pain to a VA examiner 
in 1993 and it was the examiner's conclusion that he had 
marked deformity of the right femur with right lower 
extremity shortening and osteoarthritis of the hips and 
sacroiliac joints.  As to the later, the examiner opined that 
the right femur deformity and lower extremity shortening 
could explain the right hip changes.

The veteran in June 1993 wrote at length regarding the ill 
effects of his service-connected right lower extremity 
disability, the hips and sacroiliac joints.  He did not refer 
to an inability to work.  The content of his statements in 
late 1993 and early 1994 are consistent with his earlier 
statements.  Nor did the representative mention 
unemployability in written argument to the Board in 1993.

The Board in February 1994 granted service connection for 
osteoarthritis of the hips.  Before implementing the Board 
decision the RO obtained an examination.  The veteran 
complained of right hip pain with prolonged sitting and 
walking.  The examiner found no weakness, tenderness or 
fatigue on standing although the veteran had a slight drag of 
the right leg.  Thereafter, the RO in April 1994 assigned a 
10 percent rating for the osteoarthritis of the hips, based 
on X-ray evidence, from March 1990.  This increased the 
veteran's combined rating to 60 percent from March 1990.

After being notified of the rating determination, the veteran 
wrote to the RO in May 1994 wherein he suggested that he 
might consult a private physician for treatment. He mentioned 
suffering from continuous severe pain of the hips, abdomen 
and lumbar area.

The record shows that the veteran's correspondence to the 
Board received on June 21, 1994, described as a motion for 
reconsideration, included a reference to being unable to do 
manual work activities.  After the representative in July 
1994 interpreted the letter as disagreement with the recent 
RO rating, the Board in August 1994 referred the letter to 
the RO where it was received in early September 1994.  

The record shows that several days after the initial June 
1994 correspondence to the Board, the veteran wrote another 
letter that was received at the Board on July 5, 1994, 
wherein he stated that his disabilities made it impossible 
for him to seek a gainful occupation or manual work.  The 
Board in July 1994 referred the letter to the RO for 
appropriate action.

The RO completed additional development of the claim for 
increase by obtaining a VA examination in late 1994.  
Thereafter in December 1994 the RO granted separate 10 
percent ratings for limitation of motion of each hip from 
March 1990.  This resulted in an increase in the veteran's 
combined rating to 70 percent from March 1990.




The RO notified the veteran in December 1994.  He stated in 
correspondence received at the RO on January 18, 1995, that 
he should be entitled to a TDIU in light of the 70 percent 
rating.  He described manual work on the farm that he could 
no longer perform.

Dr. PNL in December 1994 reported, in essence, that because 
of the service-connected disabilities the veteran could not 
be recommended for manual work and must be disqualified from 
seeking any gainful occupation.

The RO received the veteran's completed application for a 
TDIU early in 1995.  He stated that his disability affected 
full-time employment five years earlier and that he last 
worked full-time between 1990 and 1991.  He stated that he 
became too disabled to work since the "Killer Earthquake" 
in July 1990.   

Although he asserted the unemployability contentions in 
correspondence in early 1995, a VA examiner in March 1995 
opined that he might be capable of some type of work that 
would not require use of the lower extremities.  Based upon 
the record, the RO in June 1995 denied entitlement to a TDIU.  

The record shows that the veteran continued the claim for a 
TDIU by submitting additional statements and a report from 
Dr. PNL dated in November 1996.  The RO in December 1997 
implemented the Board's November 1997 decision granting a 50 
percent rating for the veteran's right thigh disability.  

As a result, his combined rating from January 1995 was 
increased to 80 percent.  The RO obtained a VA examination in 
1998 and in June 1998 granted entitlement to a TDIU from 
January 18, 1995.  



Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.


The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 
5101(a)). A claim by a veteran for compensation may be 
considered to be a claim for pension; and a claim by a 
veteran for pension may be considered to be a claim for 
compensation. The greater benefit will be awarded, unless the 
claimant specifically elects the lesser benefit.   38 C.F.R. 
§  3.151. 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

(b) A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.

(c) When a claim has been filed which meets the requirements 
of Sec. 3.151 or Sec. 3.152, an informal request for increase 
or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. §  3.160.

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  VA has issued final regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA would apply to pending claims.  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist and supersedes the decision of the Court in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  

The Board observes that the appellant has not indicated at 
any stage in this appeal that relevant evidence brought to 
the attention of the RO or the Board was not requested or 
accounted for.  As to the assertion that he was not informed 
regarding the availability of a TDIU, the Board must point 
out that it is clear from the case law that the VA Secretary 
is not obliged to provide the appellant with personal notice 
of his eligibility for benefits.  Hill v. Derwinski, 2 Vet. 
App. 451 (1991).  In essence, VA was under no obligation to 
inform the veteran of his eligibility for benefits in 
particular where he did not meet the schedular criteria for 
consideration until it was retroactively established.  See 
for example Harvey v. Brown, 6 Vet. App. 416, 423 (1994); 
Lyman v. Brown, 5 Vet. App. 194 (1993).

With respect to the representative's arguments regarding 
notice provisions, in implementing the VCAA VA provided in 
section 3.159(c)(1) that it will make reasonable efforts to 
help a claimant obtain relevant records from non-Federal-
agency sources and relevant records in the custody of a 
Federal agency or department.  This record contains VA 
records that are relevant to the current appeal.  

The appellant did cooperate in identifying treatment.  There 
appears to be no basis for further delay since the record is 
supplemented with probative contemporaneous evidence that 
shows VA treatment and the appellant met the obligation to 
assist with regard to development of the record.  His 
correspondence from the claim for increase in 1990 through 
late 1993, some responding to statement of the case and 
supplemental statement of the case information, did not 
reference unemployability but repeatedly argued for a rating 
increase including special monthly compensation.

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes contemporaneous VA examinations and private medical 
reports that collectively address the questions of importance 
in the TDIU disability determination through the history 
obtained.  The question is the effective date for a TDIU, 
which the RO established from January 1995.  The RO obtained 
the relevant records and reasonably relied on them to support 
rating increases as noted below.  However, none mentioned any 
inability to work on account of a service-connected 
disability prior to late 1994, and no other contemporaneous 
reports were noted that were relevant to the claimed TDIU 
from 1990.  In fact the RO asked the veteran to provide 
medical evidence and reports were received from Dr. PNL.  
However, the RO in 1996 asked for complete records and the 
veteran's response early in 1997 indicated there no other 
records from Dr. PNL who he identified as his physician.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case and various supplemental statements of 
the case, and other correspondence pertinent to the appeal.  
The appellant was afforded the opportunity to submit 
arguments in support of the claim.  The record shows that the 
appellant was given ample opportunity to identify additional 
evidence that could support the claim.  


Thus, in light of his action and the development completed in 
this appeal, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has noted the representative directed argument to 
the notice provisions of the VCAA.  The recent argument was 
generic in nature and did not point to any deficiency in the 
record that under the VCAA would require remanding the claim 
again to the RO in light of the development actions that have 
been completed.  According to the Court, the VCAA is not an 
excuse to remand all claims.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001), holding a remand under the VCAA is 
not required where an appellant was fully notified and aware 
of the type of evidence required to substantiate a claim and 
no additional assistance would aid in further developing the 
claim.  Thus, in light of the development that has been 
completed the Board will rely on the reasoning in the cited 
precedent to go forward with a decision on the record. 

In summary, the duty to assist has produced comprehensive 
examinations and other records were located that collectively 
are the best evidence for an informed determination of the 
effective date for the TDIU.  

The RO conscientiously developed the record to address the 
concerns mentioned in the written argument and Board remands.  
See for example Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Earlier effective date for a TDIU

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from January 18, 1995, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date in early 1990 rather than in 
January 1995 as selected by the RO.  For reasons set forth 
below, the Board does not find a 1990 effective date for a 
TDIU warranted but does find that the record supports an 
effective date earlier date the date selected in January 
1995.

Contrary to his assertion, the record shows that the veteran 
filed numerous correspondences with VA after submitting a 
claim for increase in 1990 and had several VA examinations.  
There does not appear to have been any interruption in his 
corresponding with VA at this time.  What is notable from the 
correspondence and examination reports is the absence of any 
mention of a TDIU.  

Indeed, the veteran, often a great length, contested specific 
disability ratings.  Further, on his IU application in 1995 
he was vague as to his ability to work gainfully in the early 
1990's.  It was not until several years later, in 1994, that 
his correspondence focused on his inability to work.  

There were also contemporaneous medical reports that 
supported him in late 1994 and subsequently.  The facts do 
not support the veteran and provide no basis for the Board to 
consider an effective date for IU in 1990.

In summary, he wrote in February 1990 complaining principally 
of right lower extremity pain and Dr. PNL's statement in late 
1990 reported limitation of function of the right knee and 
leg.  There was no mention of unemployability or incapacity 
for work.  Nor did the veteran in late 1990 or early 1991 
correspondence arguing for an increased rating refer to 
unemployability on account of the service-connected 
disabilities.  The representative's presentation to the Board 
in 1991 was also silent as to a TDIU.

The Board has not overlooked the holding in Norris v. West, 
12 Vet. App. 413 (1999) regarding the criteria for an 
informal TDIU claim and clarifying the application of Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  It was the holding 
in Norris that where a claim for increase is being considered 
in a claimant who meets TDIU schedular criteria and there is 
current evidence of service-connected unemployability 
actually or constructively of record there is a reasonably 
raised well grounded TDIU claim.  See Norris, 12 Vet. App. at 
420-21. 

The Board observes that at the time of the veteran's claim 
for increase in February 1990 he was rated 50 percent 
combined for service connected disabilities of the right 
lower extremity.  The individual ratings were 40 percent for 
gunshot wound residuals of the right thigh, 20 percent for 
shortening of the right lower extremity and a noncompensable 
rating for osteomyelitis.  38 C.F.R. § 4.25.

The development completed as a result of the Board remands in 
January 1992
and June 1992 focused on the right lower extremity.  The 
veteran did not mention unemployability in correspondence in 
1993 or early 1994 in arguing for a higher rating.  Nor did 
the representative at the time the case was again before the 
Board in February 1994.  

In implementing the Board decision to grant secondary service 
connection for osteoarthritis of the sacroiliac joints, the 
RO assigned a March 1990 effective date for a 10 percent 
rating which resulted in a combined rating increase to 60 
percent.  This rating was later increased to 70 percent from 
March 1990. 

Although the 60 percent rating qualified the veteran for TDIU 
consideration on a schedular basis because of the common 
etiology of his disabilities, no claim had been made in 1990 
and none could reasonably be inferred.   In addition, there 
was no contemporaneous medical opinion that mentioned 
unemployability.  Thus, the veteran's claim is clearly 
distinguished from the facts in Norris.  In essence, there is 
no basis to find a pending TDIU claim from 1990 in view of 
the record.

Thus, the Board is left with the question of whether there is 
evidence of unemployability during the year preceding the 
January 18, 1995 date of claim to permit an earlier effective 
date for a TDIU rather than the date of claim as chosen by 
the RO.  

The relevant facts show that the veteran last reported full 
time work in 1990 or 1991, when he was a farmer.  The 
effective date the RO assigned for a TDIU coincided with the 
date of formal claim in January 1995.  Upon review of the 
record, the Board does not agree with that determination as 
the evidence favors the assignment of an earlier effective 
date.   

The record contains substantial evidence supporting a TDIU 
from June 1994.  The Board has noted that the veteran has 
several compensable service-connected disabilities with the 
lower extremity disorders prominent.  It does not appear that 
he was a viable candidate for gainful employment in view of 
his multiple disabilities before the formal TDIU claim was 
received in January 1995.  

Viewed objectively, the record, in particular the course of 
his disabilities as reflected in VA and private medical 
reports, does appear to provide a plausible basis for a 
favorable decision on this matter.  

In retrospect, the Board does not find competent opinion of 
such probative weight against the claim as there is none that 
addresses the crucial question of whether but for a 
nonservice-connected disability, the veteran would have been 
capable of working in 1994.  

There is no persuasive evidence that he would be employable 
but for a nonservice-connected disorder in light of the 
service-connected disabilities.  Thus, the medical evidence 
does appear to corroborate the appellant's assertions of 
entitlement to compensation based on unemployability prior to 
January 1995.  A TDIU determination does not depend on a 
particular disability rating before entitlement may be 
granted.  

Viewed objectively, the record does not appear to provide a 
substantial evidentiary basis for the continued denial of the 
claim.  Accordingly, a total rating for compensation purposes 
based on a TDIU is warranted from an earlier date.  Vettese, 
7 Vet. App. at 35.  The pertinent determination is when the 
claim was received.  An informal claim appears from the 
record in June 1994 to establish a pending claim for a TDIU 
prior to January 18, 1995. 

Consequently, the record does allow for an earlier effective 
date for VA compensation in this case based on a pending 
claim.  Therefore, the appropriate effective date for a TDIU 
should be June 21, 1994, within the year that was determined 
by the RO.  38 C.F.R. § 3.400.  The preponderance of the 
evidence does not show that the veteran was able to function 
in the workplace prior to January 1995 during the time period 
relevant to this appeal, specifically from the date of claim 
in June 1994.  

The Board has not overlooked the veteran's correspondence in 
May and August 1980 on his difficulty with work or in seeking 
work.  Nor has the Board ignored the opinion of Dr. ELR in 
July 1980 that his disabilities prevented gainful work.  At 
the time the RO did not act on the claim for increase as 
including a claim for a TDIU.  The Board in affirming a 50 
percent rating in 1981 did not refer a TDIU claim for further 
consideration.  


However, the record is conflicting regarding when 
unemployability commenced.  The veteran now argues for a 1990 
effective date but the medical records and his statements at 
the time or for several years after did not include any 
reference to unemployability.  He did not claim entitlement 
earlier than 1990 in his formal TDIU application in 1995.  

Therefore consideration of a 1980 effective date appears 
unwarranted even if a pending claim could be inferred from 
that date.  The veteran's own evidence is clearly 
contradictory.   Thus, the Board believes that the record, 
while it does support an earlier effective date than January 
18, 1995, does not include competent evidence supporting a 
TDIU earlier than June 1994.     


ORDER

Entitlement to an effective date for a TDIU retroactive to 
June 21, 1994, is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

